DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a thermally conductive resin sheet comprised of a cured product of a fiber cloth containing thermally conductive resin composition made by thermally curing or semi-curing a laminate composed of fiber or more sheets of a prepreg manufactured by impregnating a fiber cloth formed from thermally conductive warps fibers and white or transparent weft fibers and a transparent curable resin composition wherein the cured product has a cu surface vertical to a length direction of the thermally conductive fibers; and wherein the thermally conductive fibers have thermal conductivity of 200 W/mK or more in the length direction; and wherein the thermally conductive resin sheet has light transmission as claimed in claim 1.
	Additionally, Applicant claims a method for producing a thermally conductive resin sheet as recited in claims 10 and 11.
	The closest prior art, Lee et al, U.S. Patent Number 5,401,564, teaches a composite material fabricated by impregnating a reinforcement material with a thermosetting epoxy resin and forming the desired composite structure with heat and pressure wherein the reinforcement material is a woven fabric having a graphite warp [conductive warp] and glass roving fill [transparent weft].  Lee also discloses that the structural composite comprises a plurality of plies.  

	In summary, claims 1 and 3-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786